PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Wu et al.
Application No. 16/005,291
Filed: 11 Jun 2018
For: Fabric for Toothed Power Transmission Belt and Belt

:
:
:	DECISION ON PETITION
:
:
:

This is a decision in response to the “PETITION for Corrected Filing Receipt under 37 CFR § 1.182”, filed September 9, 2020, to enter the priority claims set forth in the Application Data Sheets (ADS) filed June 11, 2018 and February 4, 2020. 

The petition under 37 CFR 1.182 is DISMISSED.  

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision.  This period is not extendable under 37 CFR 1.136(a).  See 37 CFR 1.181(f).

The instant petition requests “that the Director (1) correct the USPTO Office of Data Management error of refusing to enter the priority data for the present application by stating incorrectly that the claim for priority was not made during the required time period, and (2) instruct the refund the $300.00 fee that the Applicant was forced to pay on July 18, 2020 to get the USPTO to enter application data that was needed to be re-filed via another Application Data Sheet (because the USPTO incorrectly rejected the first one). Applicant respectfully submits that that two Responses and the $300.00 fee that were required to be paid are incorrect and that no further fees should be done, because no rule or procedure that the Applicant is aware of justifies not entering the priority data as submitted by the Applicant on May 17, 2020 via the first ADS filed in the aforementioned patent application and charging the Applicant a $300.00 extension fee because the USPTO incorrectly rejected Applicant’s first filed ADS filed timely on May 17, 2020 (within two (2) months of receiving the Notice To File Missing Parts of Nonprovisional Application and within two and a half (2 1/2) months of filing the patent application (filed March 2, 2020)).”

A review of the record reveals that on filing, the benefit claims were not listed in reverse chronological order (i.e., newest application to oldest), thus, the claims to 12/830,077 and 61/222,645 were not recognized.
On March 18, 2003, the USPTO Published a notice in the Official Gazette at 1268 OG 89 which states, in pertinent part:

Claiming the Benefit of a Prior-Filed Application under 35 U.S.C. 119(e), 120, 121, and 365(c)
	. . . . 

[I]f the benefit of more than one nonprovisional parent application is claimed, the relationship must include an identification of each nonprovisional application as a continuation, divisional, or continuation-in-part application of the immediate prior nonprovisional application for which a benefit is claimed in order to establish co-pendency throughout the entire chain of prior-filed parent nonprovisional applications. For example, the following two statements are improper: “This application claims the benefit of Application Nos. C, B, and A.” and “This application is a continuing application of Application Nos. C, B, and A.” On the other hand, the following statement is proper and acceptable: “This application is a continuation of Application No. C, filed - , which is a continuation of Application No. B, filed - , which is a continuation of Application No. A, filed - .”

In accordance with MPEP 601.05(a)(II), an ADS filed after the filing date of the application is a corrected ADS even if an ADS was not previously submitted, and further  any corrected ADS must be corrected pursuant to 37 CFR 1.76(c).

The ADS filed February 4, 2020 while the claims were properly marked and in reverse chronological order, the request was not timely made and thus needed a petition to be entered.

Effective with patent applications filed under 35 U.S.C. 111(a) or 363 on or after September 16, 2012, claims for foreign priority under § 1.55 and claims for priority under § 1.78 must be set forth in an application data sheet. Changes to Implement the Inventor’s Oath or Declaration Provisions of the Leahy-Smith America Invents Act: Final Rule, 77 Fed. Reg. 48776 (August 14, 2012).

The request for entry of the priority claims and a corrected filing receipt filed February 4, 2020 was filed more than 4 months from the filing date of this application and more than 16 months from the filing date of the prior application, therefore a petition to accept an unintentionally delayed benefit claim under 37 CFR 1.78 was required (including the petition fee) in order to make a domestic benefit claim(s) in this application.

A petition for acceptance of a claim for late priority under 37 CFR §§ 1.78(c) and 1.78(e) must be accompanied by:  

(1) 	the reference required by 35 U.S.C. §§ 120 and 119(e) and 37 CFR §§ 1.78(d)(2) and 1.78(a)(3) of the prior-filed application, unless previously submitted;
(2) 	the petition fee set forth in § 1.17(m); and
(3)  	a statement that the entire delay between the date the claim was due under 37 CFR §§ 1.78(d)(3) and 1.78(a)(4) and the date the claim was filed was unintentional.  The Director may require additional where there is a question whether the delay was unintentional.
Petitioner has received treatment of the instant petition under 37 CFR 1.182 and it is concluded that based on the review of the record, the failure to enter the priority claim on June 11, 2018 and February 4, 2020 was proper. As such, the fee is neither considered paid by mistake nor paid in excess of that which was required. Accordingly, the fee will not be refunded.

Before the priority information can be entered a grantable petition under 37 CFR §§ 1.78(c) and (e) must be filed with an ADS (complying with the provisions of 37 CFR 1.76(c)(2)), statement of unintentional delay and an appropriate fee as set forth in 37 CFR § 1.17(m). 

This matter is being referred to Technology Center 3654 for further examination as appropriate.

Telephone inquiries concerning this matter should be directed to the undersigned Attorney at (571) 272-3212. 								
								
/Patricia Faison-Ball/		

Patricia Faison-Ball
ATTORNEY ADVISOR, OPET